DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings filed 14 September 2022 are objected to because graph C in Figure 10, graph C in Figure 11C, graphs A, B, and C in Figures 12A-12C, and graph C in Figure 13C are not clearly readable (particularly the axes labels). Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment to the specification filed 14 September 2022 is acceptable and has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a component for contact with a subject” in claims 14 and 15, corresponding to an applicator or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 9 is objected to because of the following informalities: “Actinic Keratosis” in lines 2 and 3 should be amended to --the Actinic Keratosis-- and “causes the denaturing of viral particles” in line 5 should be amended to --causes denaturing of viral particles--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “delivering microwave energy electrically matches the range of epsilon relative values” in line 2 should be amended to --delivering the microwave energy electrically matches a range of epsilon relative values--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hancock (US 2010/0036369). 
Regarding claim 1, Hancock discloses a method of treating Actinic Keratosis (see [0073], Figs. 1a-1b); said method comprising administering to a subject having Actinic Keratosis, a therapeutically effective amount or dose of microwave energy (see use of an amount or dose of microwave energy to treat a subject with Actinic Keratosis, [0071] and [0073]).
Regarding claim 11, Hancock discloses an apparatus for use in treating Actinic Keratosis (see [0073], Figs. 1a-1b), said apparatus comprising a microwave source for providing microwave energy (see microwave source oscillators 310 and microwave power amplifiers 312; [0110], Fig. 1c) and a delivery system for delivering the microwave energy to a subject to be treated (see power splitting and feed network 314, and radiating antenna array 316; [0110], Fig. 1c).
Regarding claim 12, Hancock further discloses (i) a controller for controlling at least one property of the microwave energy produced by the microwave source (see control unit; [0110], Fig. 1b); and/or (ii) a monitor for monitoring the microwave energy produced by the microwave source (see directional couplers for monitoring the reflected energy; [0110]).
Regarding claim 14, Hancock further discloses wherein the system for delivering the microwave energy to a subject comprises a component configured for contact with the subject to be treated (see surface of radiating antenna array 316, Figs. 1b and 1c).
Regarding claim 15, Hancock further discloses wherein the component is configured to be removable such that is can be discarded or sterilized after use (the surface of radiating antenna array 316 is removable from the skin such that it could be disposed of or sterilized with an alcohol wipe/equivalent sterilizing means, see also [0117]).
Regarding claim 16, Hancock discloses a method of treating Actinic Keratosis (see [0073], Figs. 1a-1b), said method comprising administering to a subject having Actinic Keratosis a therapeutically effective amount or dose of microwave energy to the Actinic Keratosis (see use of an amount or dose of microwave energy to treat a subject with Actinic Keratosis, [0071] and [0073]); wherein: the administering of the therapeutically effective amount or dose of microwave energy comprises using a delivery system to administer the therapeutically effective amount or dose of microwave energy via a microwave applicator to tissue of the subject that has Actinic Keratosis (see use of an amount or dose of microwave energy to treat a subject with Actinic Keratosis with a microwave applicator, [0071] and [0073], Figs. 1b-1c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-9, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Beale et al. (US 2012/0016356) (“Beale”).
Regarding claim 2, Hancock teaches the limitations of claim 1, however Hancock fails to teach wherein the treatment comprises repeated rounds of treatment with microwave energy. 
Beale teaches a method of treatment for uncontrolled cell proliferation (see [0035]-[0037]), wherein the treatment comprises repeated rounds of treatment with microwave energy (see [0042]-[0043]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment as taught by Hancock to comprise repeated rounds of treatment with microwave energy in light of Beale, the motivation being to provide the additional benefit of providing enough energy to ensure the beneficial treatment occurs (see Beale [0043]).
Regarding claim 4, Hancock teaches the limitations of claim 1, however Hancock fails to teach wherein the microwave energy has a frequency selected from the group as claimed for treating the Actinic Keratosis.
Beale teaches a method of treatment for uncontrolled cell proliferation (see [0035]-[0037]) wherein the microwave energy has a frequency selected from the group consisting of: (i) between about 500 MHz and about 200 GHz (see [0044]); (ii) between about 900 MHz and about 100 GHz (see [0044]); (iii) between about 5 GHz to about 15 GHz (see [0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the frequency of the microwave energy as taught by Hancock to be within the frequency ranges as claimed to ensure proper targeted or localized hyperthermia in a tissue of the subject (see Beale [0047]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 5, Hancock teaches the limitations of claim 1, however Hancock fails to specifically teach wherein the microwave energy has a frequency of about 8 Ghz for treating the Actinic Keratosis.
Beale teaches a method of treatment for uncontrolled cell proliferation (see [0035]-[0037]) wherein the microwave energy has a frequency of about 8 GHz (see [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the microwave energy as taught by Hancock to be about 8 Ghz with the motivation being to  provide the correct of amount of energy to ensure proper targeted or localized hyperthermia in a tissue of the subject (see Beale [0047]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Hancock teaches the limitations of claim 1, however Hancock fails to teach wherein the dose or amount of microwave energy produces, induces, or elevates levels of heat shock factor (HSF) to stimulate production of a heat shock protein within a tissue or lesion being treated.
Beale teaches a method of treatment for uncontrolled cell proliferation (see [0035]-[0037]) wherein the dose or amount of microwave energy produces, induces or elevates levels of heat shock factor (HSF) to stimulate production of a heat shock protein within a tissue or lesion being treated (see [0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose or amount of microwave energy as taught by Hancock to produce, induce, or elevate levels of heat shock factor (HSF) to stimulate production of a heat shock protein within a tissue or lesion being treated in light of Beale, the motivation being to provide the benefits of provoking an immune system response against a viral infection (see Beale [0059]) and further since one of ordinary skill in the art before the time of the effective filing date of the claimed invention would have generally recognized human papilloma virus is a natural cause for Actinic Keratosis.
Regarding claim 7, Beale further teaches wherein the heat shock protein is selected from the group consisting of HSP90, HSP72, HSP70, HSP65, HSP60, HSP27, HSP16 and any another heat shock protein(s) (see [0059]).
Regarding claim 8, Beale further teaches wherein the microwave energy promotes an association between the elevated heat shock protein and the Actinic Keratosis so as to elicit an immune response against the Actinic Keratosis (see [0059]).
Regarding claim 9, Hancock teaches the limitations of claim 1 with Hancock further teaching wherein the subject is suffering from Actinic Keratosis and the method is in part applied for the treatment of Actinic Keratosis, said method comprising delivering the therapeutically effective amount or dose of microwave energy to the Actinic Keratosis (see citations to Hancock in the rejection of claim 1 above), however Hancock fails to teach wherein the microwave energy causes denaturing of viral particles within the Actinic Keratosis, thus exposing antigenic sites and stimulating an immune response. 
Beale teaches a method of treatment for uncontrolled cell proliferation (see [0035]-[0037]) wherein the subject is suffering from a viral lesion (see HPV induced lesions, [0038] and [0058]) and the method is in part applied for the treatment or prevention of a viral lesion (see [0038] and [0058]), said method comprising delivering a therapeutically effective amount or dose of microwave energy to the lesion, wherein the microwave energy causes the denaturing of viral particles within the lesion thus exposing antigenic sites stimulating an immune response (see [0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the delivery of microwave energy as taught by Hancock to cause denaturing of viral particles within the Actinic Keratosis, thus exposing antigenic sites and stimulating an immune response in light of Beale, the motivation being to increase efficacy and treatment outcomes of the microwave energy treatment (see Beale [0019] and [0058]) and further since one of ordinary skill in the art before the time of the effective filing date of the claimed invention would have generally recognized human papilloma virus is a natural cause for Actinic Keratosis.
Regarding claim 13, Hancock teaches the limitations of claim 11, however Hancock fails to teach wherein the delivery system for delivering microwave energy electrically matches the range of epsilon relative values of tissue affected by said Actinic Keratosis. 
Beale teaches a method of treatment for uncontrolled cell proliferation (see [0035]-[0037]) wherein the delivery system for delivering microwave energy electrically matches the range of epsilon relative values of the tissue affected by said at least one dysplastic epidermal lesion (see [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the delivery system as taught by Hancock to electrically match a range of epsilon relative values of tissue affected by said Actinic Keratosis, the motivation being to ensure efficient delivery of the microwave energy to the diseased tissue (see Beale [0051]).
Regarding claim 17, Hancock teaches the limitations of claim 16, however Hancock fails to teach wherein the method comprises electrically matching the microwave applicator to the tissue that has said Actinic Keratosis, based on the tissue that has said Actinic Keratosis having a lower dielectric constant than a dielectric constant that said tissue would have if said tissue did not have said Actinic Keratosis, such that the microwave applicator is better matched to the tissue that has said Actinic Keratosis. 
Beale teaches a method of treatment for uncontrolled cell proliferation (see [0035]-[0037]) wherein the method comprises electrically matching the microwave applicator to the tissue that has said dysplastic epidermal lesion and/or a dermatological pre-cancerous disease, based on the tissue that has said dysplastic epidermal lesion and/or a dermatological pre-cancerous disease having a lower dielectric constant than a dielectric constant that said tissue would have if said tissue did not have said dysplastic epidermal lesion and/or a dermatological pre-cancerous disease, such that the microwave applicator is better matched to the tissue that has said dysplastic epidermal lesion and/or a dermatological pre-cancerous disease than it would have been if said tissue did not have said dysplastic epidermal lesions and/or a dermatological pre-cancerous disease (see electrically matching the range of epsilon values, the dielectric properties of the diseased tissue being different than that of the healthy tissue; [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microwave applicator as taught by Hancock to electrically match the microwave applicator to the tissue that has said Actinic Keratosis, based on the tissue that has said Actinic Keratosis having a lower dielectric constant than a dielectric constant that said tissue would have if said tissue did not have said Actinic Keratosis, such that the microwave applicator is better matched to the tissue that has said Actinic Keratosis in light of Beale, the motivation being to ensure efficient delivery of the microwave energy to the diseased tissue (see Beale [0051]). 
Regarding claim 18, Hancock in view of Beale teaches the limitations of claim 17, however Hancock fails to teach wherein the microwave energy is selected such as to stimulate a localized immune response at the Actinic Keratosis and the administering of the therapeutically effective amount or dose of microwave energy to the Actinic Keratosis comprises repeatedly applying the microwave energy in a pulsed manner thus providing repeated rounds of localized hyperthermia at the Actinic Keratosis and repeated localized stimulation of an immune response at the Actinic Keratosis.
However, Beale further teaches these limitations and Hancock in view of Beale renders the further limitations of claim 18 obvious under substantially similar rationale as that relied upon for the rejection of claims 2 and 8-9 above.
Double Patenting
The previous nonstatutory double patenting rejection has been obviated by applicant’s amendments to the claims.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new grounds of rejection rely upon the newly cited Hancock reference in view of Beale that has not been addressed in the current remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                       /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794